NOTICE OF ALLOWABILITY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in reply to the response after final action filed 6/15/2021. 
Claims 1-20 and 24-25 are pending and allowed. Claims 21-23 are canceled. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance as presented in the previous office action mailed 4/15/2021. The art of record fails to teach a hydrocarbon pyrolysis process as specifically claimed in claims 1, 11, and 24, including wherein the process occurs in an elongated flow-through pyrolysis reactor as claimed and the pyrolysis conditions include introducing the feed through the first opening and toward the first heat transfer zone at an approach temperature proximate to the first opening that is less than or equal to 50ºC at the start pyrolysis.
The closest art of record, Keusenkothen (US 2014/0102874), teaches a hydrocarbon pyrolysis process comprising: (a) providing a feed comprising hydrocarbon (0040-0046) and (b) providing an elongated flow-through reactor having (i) an internal volume which includes a pre-heated first heat transfer zone, a pre-cooled second heat transfer zone, a pre-heated reaction zone located between the first and second heat transfer zones, and (ii) opposed first and second openings in fluidic communication with the internal volume (figures; 0053-0055; 0070). Keusenkothen teaches wherein the residence time through the reactor is greater than or equal to 0.1 second (0056) and wherein at least 50% of the heat required for pyrolysis is provided in the heating step by heat transfer via solid surfaces (0049). Heat may be transferred from the reactor to the feed in the first heat transfer zone. This cools the first heat transfer zone and heats the feed to a feed bulk gas feed temperature that may be substantially equal to pyrolysis of at least 1200. (-0048-0056). The heated feed is subject to pyrolysis conditions in the reaction zone, pyrolysis cools the reaction zone and produces a pyrolysis product comprising coke, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRANDI M DOYLE/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771